*269January 21.
Judge Brooke,*
delivered the opinion of the court.
The court is of opinion, that the objections taken in the bill of exceptions, to the deposition referred to, came too late. Although the questions were leading questions, calculated to inform the witness of the answers expected by the party propounding them, and therefore improper j yet, after the jury were sworn, it would have been irregular to suppress the deposition, there being no objection to the competency of the witness. Before the jury were sworn, on motion, the questions and answers objected to ought to have been suppressed by the court. Afterwards, and upon the trial, the objections could only go to the credit of the witness. The judgment is, therefore, to be affirmed.

 Judge Cabell absent